Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 1 of 31 Page ID #:13659
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 2 of 31 Page ID #:13660
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 3 of 31 Page ID #:13661
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 4 of 31 Page ID #:13662
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 5 of 31 Page ID #:13663
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 6 of 31 Page ID #:13664
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 7 of 31 Page ID #:13665
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 8 of 31 Page ID #:13666
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 9 of 31 Page ID #:13667
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 10 of 31 Page ID
                                #:13668
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 11 of 31 Page ID
                                #:13669
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 12 of 31 Page ID
                                #:13670
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 13 of 31 Page ID
                                #:13671
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 14 of 31 Page ID
                                #:13672
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 15 of 31 Page ID
                                #:13673
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 16 of 31 Page ID
                                #:13674
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 17 of 31 Page ID
                                #:13675
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 18 of 31 Page ID
                                #:13676
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 19 of 31 Page ID
                                #:13677
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 20 of 31 Page ID
                                #:13678
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 21 of 31 Page ID
                                #:13679
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 22 of 31 Page ID
                                #:13680
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 23 of 31 Page ID
                                #:13681
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 24 of 31 Page ID
                                #:13682
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 25 of 31 Page ID
                                #:13683
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 26 of 31 Page ID
                                #:13684
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 27 of 31 Page ID
                                #:13685
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 28 of 31 Page ID
                                #:13686
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 29 of 31 Page ID
                                #:13687
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 30 of 31 Page ID
                                #:13688
Case 2:20-cv-02250-CAS-SK Document 334 Filed 04/12/21 Page 31 of 31 Page ID
                                #:13689
